FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    August 25, 2020

                                  No. 04-20-00336-CV

                                Juana Lizeth Rios PINA,
                                       Appellant
                                           v.
                                  SUN LOANS, INC.,
                                       Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-00017
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
       Appellee’s unopposed Motion to Substitute Counsel of Record is GRANTED. It is
ORDERED that Ms. Elena E. Martinez may withdraw as counsel of record and Vaughan E.
Waters is substituted as counsel in her place.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court